UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):November 14, 2007 Commission File No. 000-16929 DOR BIOPHARMA, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 41-1505029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 850 Bear Tavern Road, Suite 201 Ewing, NJ 08628 (Address of principal executive offices) (Zip Code) (609) 538-8200 (Issuer’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On November 14, 2007, DOR BioPharma, Inc. issued a press release announcing its results of operations for the third quarter and year ended September 30, 2007. A copy of the press release is attached as Exhibit99.1 to this report. This information is not deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 and is not incorporated by reference into any Securities Act registration statements. Item 9.01.Financial Statements and Exhibits. (c) Exhibits. Exhibit No.Title 99.1Press release issued by DOR BioPharma, Inc. on November 14, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOR BIOPHARMA, INC. November 14, 2007 by: /s/ Christopher J. Schaber Christopher J. Schaber, Ph.D. President and Chief Executive Officer (Principal Executive Officer) EXHIBIT INDEX Exhibit No.Description 99.1Press release issued by DOR BioPharma, Inc. on November 14, 2007.
